Name: Council Regulation (EU) 2018/915 of 25 June 2018 amending Regulation (EU) 2018/120 as regards certain fishing opportunities
 Type: Regulation
 Subject Matter: international law;  fisheries;  maritime and inland waterway transport
 Date Published: nan

 28.6.2018 EN Official Journal of the European Union L 163/1 COUNCIL REGULATION (EU) 2018/915 of 25 June 2018 amending Regulation (EU) 2018/120 as regards certain fishing opportunities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EU) 2018/120 (1) fixes the fishing opportunities for 2018 for certain fish stocks and groups of fish stocks applicable in Union waters and, for Union vessels, in certain non-Union waters. (2) At the 12th meeting of the Conference of the Parties to the Convention on the Conservation of Migratory Species of Wild Animals, whale shark (Rhincodon typus) was added to the Appendix I of that convention. That species should therefore be included in the lists of prohibited species. (3) As the advice of the International Council for the Exploration of the Sea (ICES) indicates that megrims in ICES subarea 7 and in ICES divisions 8a, 8b, 8d and 8e are the same biological stocks, it is appropriate to provide for an inter-area flexibility of 25 % from ICES subarea 7 to ICES divisions 8a, 8b, 8d and 8e for Member States having a quota for those species in both areas. (4) On 26 March 2018, the ICES issued advice for catches of Northern prawn (Pandalus borealis) in ICES divisions 3a and 4a East (Skagerrak, Kattegat, and the northern North Sea in the Norwegian Deep). On the basis of that advice, and following consultations with Norway, it is appropriate to fix the Union share of Northern prawn in Skagerrak at 3 327 tonnes. (5) According to ICES advice of 12 April 2018, catches of sprat (Sprattus sprattus) in the North Sea should be no more than 177 545 tonnes for the period from 1 July 2018 to 30 June 2019. The fishing opportunities for sprat should be set accordingly. (6) On 11 April 2018, the ICES issued revised advice for Norway pout for the period 1 November 2017 to 31 October 2018. The fishing opportunities for Norway pout should therefore be amended accordingly. (7) The ICES advised that if an underwater TV survey cannot be conducted, a sentinel fishery to collect catch per unit effort data on Norway lobster in functional unit 25, in ICES subarea 8c, could be established. The fishing opportunities should be amended to provide for that sentinel fishery. (8) At its sixth annual meeting in 2018, the South Pacific Regional Fisheries Management Organisation (SPRFMO) fixed a total allowable catch (TAC) for jack mackerel. That measure should be implemented in the law of the Union. (9) At its 2017 Annual Meeting, the International Commission for the Conservation of Atlantic Tunas (ICCAT) adopted Recommendation 17-07, modifying Recommendation 14-04 on the recovery of Bluefin tuna. Noting that annual increases of 20 % of the TAC over three years would correspond to a moderate and gradual increase of the catch level to the most precautionary MSY estimate of the SCRS, Recommendation 17-07 sets TACs for the Eastern Atlantic and the Mediterranean allocated to Contracting Parties, Cooperating non-Contracting Parties, Entities or Fishing Entities for 2018, 2019 and 2020. (10) The Union, by letter addressed to the ICCAT Secretariat on 15 February 2018, has submitted the fishing, capacity and inspection plan of the Union, The Union plan was approved by the ICCAT at the meeting of Panel 2 (Madrid 5-7 March 2018) and the endorsement by the ICCAT was communicated by the ICCAT Secretariat on 3 April 2018. Therefore, for the sake of coherence, it is appropriate to modify the figures in Annex IV.4 table A of Regulation (EU) 2018/120. (11) The catch limits provided for in Regulation (EU) 2018/120 apply from 1 January 2018. The provisions of this Regulation concerning catch limits should therefore also apply from that date. Such retroactive application is without prejudice to the principles of legal certainty and the protection of legitimate expectations as the fishing opportunities concerned have not yet been exhausted. (12) Regulation (EU) 2018/120 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) 2018/120 Regulation (EU) 2018/120 is amended as follows: (1) in Article 13(1), the following point is added: (x) whale shark (Rhincodon typus) in all waters.; (2) in Article 45(1), the following point is added: (r) whale shark (Rhincodon typus) in Union waters.; (3) Annexes IA, IJ and IV are amended in accordance with the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018, except paragraphs (1) and (2) of Article 1, which shall apply from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 2018. For the Council The President N. DIMOV (1) Council Regulation (EU) 2018/120 of 23 January 2018 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2017/127 (OJ L 27, 31.1.2018, p. 1). ANNEX 1. Annex IA to Regulation (EU) 2018/120 is amended as follows: (a) the fishing opportunities table for megrims in 7 is replaced by the following table: Species: Megrims Lepidorhombus spp. Zone: 7 (LEZ/07.) Belgium 333 (1) Spain 3 693 (2) France 4 481 (2) Ireland 2 038 (1) United Kingdom 1 765 (1) Union 12 310 TAC 12 310 Analytical TAC Article 7(2) of this Regulation applies Article 12(1) of this Regulation applies (b) the fishing opportunities table for Northern prawn in 3a is replaced by the following: Species: Northern prawn Pandalus borealis Zone: 3a (PRA/03A.) Denmark 2 162 Sweden 1 165 Union 3 327 TAC 6 230 Precautionary TAC Articles 3 and 4 of Regulation (EC) No 847/96 shall not apply in respect of transfers from 2019 to 2018 (c) the fishing opportunities table for sprat and associated by-catches in Union waters of 2a and 4 is replaced by the following: Species: Sprat and associated by-catches Sprattus sprattus Zone: Union waters of 2a and 4 (SPR/2AC4-C) Belgium 1 911 (3) (4) Denmark 151 264 (3) (4) Germany 1 911 (3) (4) France 1 911 (3) (4) The Netherlands 1 911 (3) (4) Sweden 1 330 (3) (4) (5) United Kingdom 6 307 (3) (4) Union 166 545 (3) Norway 10 000 (3) Faroe Islands 1 000 (3) (6) TAC 177 545 (3) Analytical TAC (d) in the fishing opportunities table for herring in Union waters of 7g, 7h, 7j and 7k, the reference Article 7(2) of this Regulation applies is deleted; (e) the fishing opportunities table for Norway pout and associated by-catches in 3a and Union waters of 2a and 4 is replaced by the following: Species: Norway pout and associated by-catches Trisopterus esmarkii Zone: 3a; Union waters of 2a and 4 (NOP/2A3A4.) Denmark 85 186 (7) Germany 16 (7) (8) The Netherlands 63 (7) (8) Union 85 265 (7) (9) Norway 15 000 (10) Faroe Islands 6 000 (11) TAC not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (f) the fishing opportunities table for Norway lobster in 8c is replaced by the following: Species: Norway lobster Nephrops norvegicus Zone: 8c (NEP/08C.) Spain 2 (12) France 0 Union 2 (12) TAC 2 (12) Precautionary TAC 2. In Annex IJ to Regulation (EU) 2018/120, the fishing opportunities table for jack mackerel in the SPRFMO Convention area is replaced by the following: Species: Jack mackerel Trachurus murphyi Zone: SPRFMO Convention Area (CJM/SPRFMO) Germany 8 849,28 The Netherlands 9 591,70 Lithuania 6 157,56 Poland 10 587,46 Union 35 186 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply 3. In Annex IV, Section 4, the Table A is replaced by the following: Number of fishing vessels (13) Cyprus (14) Greece (15) Croatia Italy France Spain Malta (16) Purse Seiners 1 1 16 15 20 6 1 Longliners 20 (17) 0 0 35 8 54 54 Baitboat 0 0 0 0 37 60 0 Handline 0 0 12 0 33 (18) 2 0 Trawler 0 0 0 0 57 0 0 Other artisanal (19) 0 52 0 0 118 545 0 (1) 5 % of this quota may be used in 8a, 8b, 8d and 8e (LEZ/*8ABDE) for by-catches in directed fisheries for sole. (2) 25 % of this quota may be fished in 8a, 8b, 8d and 8e (LEZ/*8ABDE). (3) The quota may only be fished from 1 July 2018 to 30 June 2019. (4) Up to 2 % of the quota may consist of by-catches of whiting (OTH/*2AC4C). By-catches of whiting counted against the quota pursuant to this provision and by-catches of species counted against the quota pursuant to Article 15(8) of Regulation (EU) No 1380/2013 shall, together, not exceed 9 % of the quota. (5) Including sandeel. (6) May contain up to 4 % of by-catch of herring. (7) Up to 5 % of the quota may consist of by-catches of haddock and whiting (OT2/*2A3A4). By-catches of haddock and whiting counted against the quota pursuant to this provision and by-catches of species counted against the quota pursuant to Article 15(8) of Regulation (EU) No 1380/2013 shall, together, not exceed 9 % of the quota. (8) Quota may be fished in Union waters of ICES zones 2a, 3a and 4 only. (9) Union quota may only be fished from 1 November 2017 to 31 October 2018. (10) A sorting grid shall be used. (11) A sorting grid shall be used. Includes a maximum of 15 % of unavoidable by-catches (NOP/*2A3A4), to be counted against this quota. (12) Exclusively for catches taken as part of a sentinel fishery to collect catch per unit effort (CPUE) data in functional unit 25 during five trips per month in August and September with vessels carrying observers on board.. (13) The numbers in this table may be further increased, provided that the international obligations of the Union are complied with. (14) One medium size purse seiner may be replaced by no more than 10 longline vessels or one small purse seiner and no more than three longline vessels. (15) One medium size purse seiner may be replaced by no more than 10 longline vessels or one small size purse seine vessel and three other artisanal vessels. (16) One medium size purse seiner may be replaced by no more than 10 longline vessels. (17) Polyvalent vessels, using multi-gear equipment. (18) Line vessels operating in the Atlantic (19) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line).